Case 1:20-cv-04545-AT Document 15 Filed 07/08/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
JOSEPH EMMANUEL GIL SANCHEZ, DOC #:
DATE FILED: 7/8/2020
Petitioner,
-against- 20 Civ. 4545 (AT)
THOMAS DECKER, in his official capacity as ORDER

Director of the New York Field Office of U.S.
Immigrations & Customs Enforcement; and CHAD
WOLF, in his official capacity as Acting Secretary,
U.S. Department of Homeland Security,

 

Respondents.
ANALISA TORRES, District Judge:

 

On June 13, 2020, Petitioner, Joseph Emmanuel Gil Sanchez, moved by order to show cause
for a temporary restraining order and preliminary injunction, ECF No. 3, directing his release from
immigration detention at the Orange County Correctional Facility (“Orange County Jail”), on the
basis of the health risks posed by COVID-19, Pet. Mem., ECF No. 2. On June 23, 2020, Petitioner
filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241. Petition, ECF No. 4.!

The matter being fully submitted, see ECF Nos. 10-14, Petitioner’s motion is DENIED. See
Redac Project 6426, Inc. v. Allstate Ins. Co., 402 F.2d 789, 790 (2d Cir. 1968). “A party seeking a
preliminary injunction must show (1) irreparable harm; (2) either a likelihood of success on the
merits or both serious questions on the merits and a balance of hardships decidedly favoring the
moving party; and (3) that a preliminary injunction is in the public interest.” N. Am. Soccer League,
LLC v. United States Soccer Fed’n, Inc., 883 F.3d 32, 37 (2d Cir. 2018).

Petitioner has failed to demonstrate a likelihood of success on either his procedural or
substantive due process claim. See Pet. Mem. at 5—8. He has not submitted any evidence showing
that he faces a heightened risk for contracting or developing serious complications from COVID-19.
See ECF No. 13-1 at 2 (submitting medical records that indicate that Petitioner has “no acute
disease,” and identifying no medical condition except that Petitioner has developed a “slightly
thickened” bladder wall). Nor has he adduced any evidence to demonstrate that Respondents’
actions have created, or failed to adequately remedy, unsafe conditions at Orange County Jail.

Accordingly, Petitioner’s request for a temporary restraining order and a preliminary
injunction is DENIED.

SO ORDERED.

Dated: July 8, 2020 O-
New York, New York

ANALISA TORRES
United States District Judge

 

 

! Petitioner failed to file a habeas petition or any other pleading prior to requesting emergency relief.
